DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election of a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1 in the reply filed on May 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-11 are currently pending. 
Claims 5-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.
The claims have been examined to the extent that the claims read on the elected mutation (a C to a T at nucleotide position 4517 of SEQ ID NO: 1). The additionally recited mutations have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the elected mutation (a C to a T at nucleotide position 4517 of SEQ ID NO: 1) and ADPKD (see clms 1, 10). Additionally the claims recite a correlation between an additional mutation in SEQ ID NO: 1 or 4 and ADPKD (see clm 4).  These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  Claim 1 recites that the method is for detecting or predicting the occurrence of ADPKD in an individual (see preamble).  The claim is considered to encompass “detecting or predicting”, even if this step is not recited in the active tense. The broadest reasonable interpretation of this step is that it may be accomplished by a mental process.  For example, one may detect or predict the occurrence of ADPKD by thinking about the results of the detecting step. 
The claims recite a step of “detecting” the presence of a C to a T at nucleotide position 4517 of SEQ ID NO: 1 (clm 1), “detecting” an additional mutation in SEQ ID NO: 1 or 4 (clm 2), and “detecting” the presence or absence of a C to a T at nucleotide position 4517 of SEQ ID NO: 1 (clm 9). Neither the specification nor the claims set forth a limiting definition for “detecting” and the claims do not set forth how this step is accomplished. The “detecting” step does not clearly require performing any wet laboratory steps. The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes. For example, one may “detect” the presence or absences of the mutation by reading a laboratory report. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions, claims 3 and 11 recite that detection is performed by a method selected from the group consisting of sequencing, polymerase chain reaction (PCR), denaturing high performance liquid chromatography and combinations thereof.  Claim 4 recites assessing the effect of said one or more nucleotide sequence alterations on a PKD1 gene product by assaying for at least one activity selected from the group consisting of expression of said PKD1 gene product and cleavage of said PKD1 gene product.  These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, claims 3 and 11 recite that detection is performed by a method selected from the group consisting of sequencing, polymerase chain reaction (PCR), denaturing high performance liquid chromatography and combinations thereof.  Claim 4 recites assessing the effect of said one or more nucleotide sequence alterations on a PKD1 gene product by assaying for at least one activity selected from the group consisting of expression of said PKD1 gene product and cleavage of said PKD1 gene product.  These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Claims recite a method selected from sequencing, PCR, and DHPLC, however these recitations are still very broad and encompass numerous methods known in the art. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. The claims do nothing more than spell out what practioners already knew-how to detect a mutation using ordinary techniques.
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Germino (US 2003/0008288 Pub 1/9/2003) teaches performing long range PCR to amplify the PKD1 gene.  Germino teaches that the long-range templates were serially diluted (1:104 or 1:105) to remove genomic contamination, then used as templates for nested PCR of 200-400 bp exonic fragments. The primer pairs for the nested PCR are set forth in Table 2. SSCA analysis was performed by use of 8% polyacrylamide gels with 5% glycerol added. Aberrantly migrating bands detected by SSCA were cut from the gel and eluted.  The eluted products were re-amplified using the same set of primers, purified and then sequenced (para 0231).  
Further Aguiari (Human Mutation Mutation in Brief #372 2000) teaches assessing the effect of a PKD1 mutation by assaying for the expression of the PKD1 gene product.  Aguiari teaches that by heteroduplex analysis of the 3’ single-copy region of the gene, we have searched for mutations in subjects from 40 ADPKD families of Northern Italy. Seven novel polymorphisms and three novel disease-associated mutations (R3718Q, L3851P and IVS45+56del25) were identified. Both missense mutations are located in the major extracellular loop of polycystin-1. The 25 bp deletion inside intron 45 did not affect 5’ and 3’ consensus splicing sites, but caused a 56 nucleotide out of frame-deletion due to activation of a cryptic 3’ splice site in exon 46. The mutated RNA should produce a truncated polycystin 1 at the G binding peptide in the intracellular C-terminal end of the protein. RT-PCR analysis showed that the disease-associated mutations were present in transcribed sequences. In particular, RNA analysis of BHK cells transfected with PKD1 genomic DNA, including the deleted intron, showed that no normal transcript is produced by the deleted gene (abstract). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-4 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of detecting or predicting the occurrence of autosomal dominant polycystic kidney disease (ADPKD) in an individual, yet the method only requires detecting the presence of a change of a C to a T at nucleotide position 4517 of SEQ ID NO:1 in a nucleic acid sample obtained from an individual. 
Thus it is not clear if applicant intends to cover only a method of detecting the presence of a change of a C to a T at nucleotide position 4517 of SEQ ID NO:1 in a nucleic acid sample obtained from an individual OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clause Applicants are reminded that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-11 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Germino (US 2003/0008288 Pub 1/9/2003). 
Regarding Claim 9 Germino teaches performing long range PCR to amplify the PKD1 gene.  Germino teaches that the long-range templates were serially diluted (1:104 or 1:105) to remove genomic contamination, then used as templates for nested PCR of 200-400 bp exonic fragments. The primer pairs for the nested PCR are set forth in Table 2. SSCA analysis was performed by use of 8% polyacrylamide gels with 5% glycerol added. Aberrantly migrating bands detected by SSCA were cut from the gel and eluted.  The eluted products were re-amplified using the same set of primers, purified and then sequenced (para 0231).  It is noted for the record that the primer pair of SEQ ID NO: 74 and 75 amplifies the region of the PKD1 gene that the claimed mutation occurs in.  Shown below is a fragment of SEQ ID NO: 7 (PKD1 gene GenBank Accession Number L39891)  with the primers and claimed mutation underlined and in bold).  
aggggcacct accacgtgcg cctggaggtc aacaacacgg tgagcggtgc ggcggcccag    27720

gcggatgtgc gcgtctttga ggagctccgc ggactcagcg tggacatgag cctggccgtg    27780

gagcagggcg cccccgtggt ggtcagcgcc gcggtgcaga cgggcgacaa catcacgtgg    27840

accttcgaca tgggggacgg caccgtgctg tcgggcccgg aggcaacagt ggagcatgtg    27900

tacctgcggg cacagaactg cacagtgacc gtgggtgcgg ccagccccgc cggccacctg    27960

gcccggagcc tgcacgtgct ggtcttcgtc ctggaggtgc tgcgcgttga acccgccgcc    28020

tgcatcccca cgcagcctga cgcgcggctc acggcctacg tcaccgggaa cccggcccac    28080

tacctcttcg actggacctt cggggatggc tcctccaaca cgaccgtgcg ggggtgcccg    28140

acggtgacac acaacttcac gcggagcggc acgttccccc tggcgctggt gctgtccagc    28200

cgcgtgaaca gggcgcatta cttcaccagc atctgcgtgg agccagaggt gggcaacgtc    28260

accctgcagc cagagaggca gtttgtgcag ctcggggacg aggcctggct ggtggcatgt    28320

gcctggcccc cgttccccta ccgctacacc tgggactttg gcaccgagga agccgccccc    28380

acccgtgcca ggggccctga ggtgacgttc atctacCgag acccaggctc ctatcttgtg    28440

acagtcaccg cgtccaacaa catctctgct gccaatgact cagccctggt ggaggtgcag    28500

gagcccgtgc tggtcaccag catcaaggtc aatggctccc ttgggctgga gctgcagcag    28560

ccgtacctgt tctctgctgt gggccgtggg cgccccgcca gctacctgtg ggatctgggg    28620

gacggtgggt ggctcgaggg tccggaggtc acccacgctt acaacagcac aggtgacttc    28680

accgttaggt ggccggctgg aatgaggtga gccgcagcga ggcctggctc aatgtgacgg    28740

As such Germino teaches a method of obtaining a nucleic acid sample from said individual and detecting the presence or absence of a change of a C to a T at nucleotide position 4517 of SEQ ID NO:1 (the PKD1 gene).  It is noted that Germino does not teach detecting the “presence” of a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1, however this art rejection is set forth because the breadth of the claims encompasses detecting the “absence” of a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1 (in other words the wild type C allele). 

it teaches a broad interpretation of the claims which does not require such a correlation. In the instant case the preamble is considered to be an intended use of the claimed method and the limitation that the presence of a guanosine is indicative of an increased risk of suffering from or developing cardiovascular disease is broadly interpreted as a property of the allele at position -97 of GIP.  This rejection could be overcome by amending the claim to recite an active process step of requiring the correlation e.g., determining that said human individual has an increased risk for cardiovascular disease when the human individual is homozygous for the G allele at position 2 of SEQ ID NO: 1.
Claim 10 recites “wherein” the presence of the nucleotide sequence alteration in the PKD1 gene of said individual indicates that the individual has autosomal dominant polycystic kidney disease ( ADPKD) or may develop ADPKD. Germino does not teach a correlation between the “presence” of a change of a C to a T at nucleotide position 4517 of SEQ ID NO: 1 and ADPKD. However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. The correlation is recited in a “wherein” clause and Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. 
Regarding Claim 11 Germino teaches a method wherein the presence or absence of said nucleotide sequence alteration in said nucleic acid sequence is detected by polymerase chain reaction (PCR). 

Improper Markush Group
7. 	Claims 1-4 and 9-11 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush grouping: 
one or more alterations are selected from the group consisting of: a deletion of TTTAA at nucleotide positions 559 to 563 of SEQ ID NO:1, an insertion of CT at nucleotide position 1124 of SEQ ID NO:1, an insertion of an A, T, G, or C at nucleotide position 2291 of SEQ ID NO:1, an insertion of an A, T, G, or C at nucleotide position 2297 of SEQ ID NO:1, an insertion of a T at nucleotide position 5365 of SEQ ID NO:1, an insertion of a G at nucleotide position 6666 of SEQ ID NO:1, an insertion of an A at nucleotide position 6881 of SEQ ID NO:1, a deletion of a T at nucleotide position 8713 of SEQ ID NO:1, an insertion of an A, T, G, or C at nucleotide position 9134 of SEQ ID NO:1, an insertion of 5 nucleotides at nucleotide position 9536 of SEQ ID NO:1, a deletion of a T at nucleotide position 10239 of SEQ ID NO:1, a change of a C to an A at nucleotide position 483 of SEQ ID NO:1, a change of a C to a T at nucleotide position 4517 of SEQ ID NO:1, a change of a C to an A at nucleotide position 7006 of SEQ ID NO:1, a change of a C to T at nucleotide position 8267 of SEQ ID NO:1, a change of a G to a Tat nucleotide position 8639 of SEQ ID NO:1, a change of a G to an A at nucleotide position 20168 of SEQ ID NO:7, a change of a G to a T at nucleotide position 31025 of SEQ ID NO:7, a change of a G to a C at nucleotide position 33415 of SEQ ID NO:7, a deletion of CAA between nucleotide positions 508 to 516 of SEQ ID NO:1, a deletion of TGG at nucleotide positions 1848 to 1850 of SEQ ID NO:1, a deletion of CCAACTCCG at nucleotide positions 8892 to 8900 of SEQ ID NO:1, a deletion of AAG at nucleotide positions 9905 to 9907 of SEQ ID NO:1, a deletion of CTC at nucleotide positions 10070 to 10072 of SEQ ID NO:1, a deletion of TGG at nucleotide positions 12597 to 12599 of SEQ ID NO:1, a change of a C to an A at nucleotide position 1023 of SEQ ID NO:1, a change of a G to an A at nucleotide position 385 of SEQ ID NO:1, a change of an A to a G at nucleotide position 1470 of SEQ ID NO:1, a change of a C to a T at nucleotide position 4262 of SEQ ID NO:1, a change of a T to an A at nucleotide position 8855 of SEQ ID NO:1, a change of an A to a G at nucleotide position 1794 of SEQ ID NO:1, a change of a G to an A at nucleotide position 6036 of SEQ ID NO:1, a change of a C to a Tat nucleotide position 2042 of SEQ ID NO:1, a change of a C to a Tat nucleotide position 3351 of SEQ ID NO:1, a change of an A to a G at nucleotide position 6756 of SEQ ID NO:1, a change of a C to a Tat nucleotide position 5793 of SEQ ID NO:1, a change of a C to a Tat nucleotide position 6707 of SEQ ID NO:1, a change of a G to a Cat nucleotide position 10187 of SEQ ID NO:1, a change of a C to a G at nucleotide position 7116 of SEQ ID NO:1, a change of an A to a G at nucleotide position 10311 of SEQ ID NO:1, a change of a T to a C at nucleotide position 7554 of SEQ ID NO:1, a change of a C to a Tat nucleotide position 7757 of SEQ ID NO:1, a change of a T to a Cat nucleotide position 8067 of SEQ ID NO:1, a change of a C to a Tat nucleotide position 8138 of SEQ ID NO:1, a change of a C to a Tat nucleotide position 8509 of SEQ ID NO:1, a change of a C to an A at nucleotide position 10096 of SEQ ID NO:1 and a change of a C to a T at nucleotide position 12658 of SEQ ID NO:1 (see claim 1 and 9).

The groupings are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each mutations has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the mutations comprise nucleotides. The fact that the mutations comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being indicative of ADPKD. Accordingly, while the different mutations are asserted to have the property of being indicative of ADPKD, they do not share a substantial structural similarity essential to this activity.
Further, the recited mutations do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the mutations behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited mutations possess the common property of being indicative of ADPKD.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634